Order                                                    Michigan Supreme Court
                                                               Lansing, Michigan

  September 26, 2014                                            Robert P. Young, Jr.,
                                                                           Chief Justice

  149041                                                         Michael F. Cavanagh
  149046                                                         Stephen J. Markman
                                                                     Mary Beth Kelly
                                                                      Brian K. Zahra
                                                              Bridget M. McCormack
                                                                    David F. Viviano,
                                                                                Justices
  CHARLES MOODY,
           Plaintiff-Appellant,
  and
  GET WELL MEDICAL TRANSPORT,
  PROGRESSIVE REHAB CENTER and
  CAROL REINTS, INC.,
           Plaintiffs,
  v                                        SC: 149041
                                           COA: 301784
                                           Wayne CC: 10-006722-AV
  HOME OWNERS INSURANCE
  COMPANY,
           Defendant-Appellee.

  _____________________________________/

  CHARLES MOODY,
           Plaintiff,
  and
  GET WELL MEDICAL TRANSPORT,
  PROGRESSIVE REHAB CENTER and
  CAROL REINTS, INC.,
           Plaintiffs-Appellants,
  v                                        SC: 149046
                                           COA: 301783
                                           Wayne CC: 10-006722-AV
  HOME OWNERS INSURANCE
  COMPANY,
           Defendant-Appellee.

  _____________________________________/
                                                                                                               2



        On order of the Court, the applications for leave to appeal the February 25, 2014
judgment of the Court of Appeals are considered, and they are GRANTED, limited to the
issues: (1) whether a district court is divested of subject-matter jurisdiction when a
plaintiff alleges less than $25,000 in damages in his or her complaint, but seeks more
than $25,000 in damages at trial, i.e., whether the “amount in controversy” exceeds
$25,000 under such circumstances, see MCL 600.8301(1); and, if not, (2) whether such
conduct nevertheless divests the district court of subject-matter jurisdiction on the basis
that the amount alleged in the complaint was made fraudulently or in bad faith. See, e.g.,
Fix v Sissung, 83 Mich 561, 563 (1890).

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae. Motions for
permission to file briefs amicus curiae should be filed in Docket No. 149041 only.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 26, 2014
       h0923
                                                                             Clerk